DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 11/26/19.  Claims 1-4, 6, 10-11, 13-14, 18, 23, 27-28, 30-31, 37-41 are pending.
The IDS filed 3/25/20 has been considered by the examiner.
Applicant is advised that should claim 18 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
Claims 1-4, 6, 10-11, 13-14, 18, 23, 27-28, 30-31, and 37-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-4, 6, 10-11, 13-14 and are drawn to a system, and claims 18, 23, 27-28, 30-31, 37-41 are drawn to methods.   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility 
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, 
In the instant case, claims 1-4, 6, 10-11, 13-14, 18, 23, 27-28, 30-31, and 37-41 recite(s) a method and system for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.   Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited method and system are drawn to optimizing a dosing regimen for a medication (e.g. managing personal behavior). 
  In particular, the claims 1, 18 ( and 37) recite a method and system for:
receive patient-model-data, wherein the patient-model-data comprises one or more dose-effect-parameters that represent how a patient is expected to react to a dose of medicament over time; 
apply a plurality of different dosage-parameters to the patient-model-data, in order to determine a plurality of dosage-effect-data; 
apply one or more selection-criteria to the plurality of dosage-effect-data in order to determine one or more of the associated dosage-parameters as selected-dosage-parameters; and 
provide an output-signal based on the selected-dosage-parameters

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). 
Furthermore, the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  Among these are the following features: 
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	 Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
-	Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are 
Claims 2-4, 6, 10-11, and 13-14 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-4, 6, 10-11, and 13-14, fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-4, 6, 10-11 and 13-14 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 23, 27-28, 30-31, and 37-41 are dependent from Claim 18 and include(s) all the limitations of claim(s) 11. However, the additional limitations of the claims 23, 27-28, 30-31, and 37-41 fail to recite significantly more than the abstract idea. Therefore, claim(s) 23, 27-28, 30-31, and 37-41 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a prescription-determination-module” in claims 1, 11 and 13; and “score-determination-module” in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the prescription-determination-module" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 does not recite a prescription-determination-module.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 18, and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Tucker et al (US 20160335412 A1).
Claim 1.  Tucker discloses a system comprising: a prescription-determination-module, configured to: 
receive patient-model-data, wherein the patient-model-data comprises one or more dose-effect-parameters that represent how a patient is expected to react to a dose of medicament over time; (par.29-Step 1: Entry of a chosen dosage, dosage interval, route of administration, and dosage form (where relevant) for the drug of interest (the primary drug and step 2: Entry of age, sex, weight, race of the patient and relevant 
apply a plurality of different dosage-parameters to the patient-model-data, in order to determine a plurality of dosage-effect-data; (par. 29, Step3 Based on the patient's demographics and relevant information on disease state, the modified Simcyp Simulator.RTM. of the present invention is used to define his or her tissue volumes and blood flows, renal function, and gut characteristics (gastric emptying rate, segmental volumes and transit times, lumen pH and flows etc) with reference to population data embedded within the system; See also Step 4)
apply one or more selection-criteria to the plurality of dosage-effect-data in order to determine one or more of the associated dosage-parameters as selected-dosage-parameters; and  (par. 29, Steps 5-6:  the modified Simulator is used to predict and plot the individual plasma drug concentration-time profile and its confidence limits for the chosen dosage regimen… The modified Simulator is used to link the predicted drug exposure profile to drug response with an appropriate pharmacodynamic model chosen from the suite of such models available in the Simulator)
provide an output-signal based on the selected-dosage-parameters. (par. 29, Steps 7- modified Simcyp Simulator of the present invention calculates and outputs any dosage adjustment necessary to maintain systemic drug exposure within the `therapeutic range` or to reproduce systemic exposure in the absence of the interacting drugs. The precise predicted dosage is approximated for practical purposes according to the range of unit dosages and dosage forms available for the particular drug; Fig. 8-output dosage adjust. ) 

Claim 3. 	Tucker teaches the system of claim 1 wherein the plurality of different dosage-parameters comprises a plurality of different dosage-amounts for discrete doses of a medicament.  (par. 29, step 1: Entry of a chosen dosage, dosage interval, route of administration, and dosage form (where relevant) for the drug of interest (the primary drug). The name of the drug is matched with the compound libraries within the Simulator to determine if a file for that drug has been established. If so, the next step is initiated)
Claim 4. 	Tucker the system of claim 1 wherein the selection- criterion comprises an area-criterion, which is based on: (i) a length of time that the dosage-effect-data spends outside an acceptable range for the dosage-effect-data, andPreliminary AmendmentPage 4 of 9Application No.: Filing Date:First Named Inventor: WESTIN, Jerker(ii) the extent to which the dosage-effect-data is outside the acceptable range.  (par. 29- invention calculates and outputs any dosage adjustment necessary to maintain systemic drug exposure within the `therapeutic range` or to reproduce systemic exposure in the absence of the interacting drugs…the present invention outputs the individual plasma drug concentration-time profile and its confidence limits predicted for the new dosage regime in relation to the `therapeutic range` or consistent with systemic exposure in the 

Claim 18. Tucker teaches a method comprising: 
applying a plurality of different dosage-parameters to patient-model-data, in order to determine a plurality of dosage-effect-data, wherein the patient-model-data comprises one or more dose-effect-parameters that represent how a patient is expected to react to a dose of medicament over time; (par.29-Step 1: Entry of a chosen dosage, dosage interval, route of administration, and dosage form (where relevant) for the drug of interest (the primary drug and step 2: Entry of age, sex, weight, race of the patient and relevant genotypes (for enzymes and transporters, receptors), smoking habit (number of cigarettes smoked per day), and relevant biomarker data; (par. 29, Step3 Based on the patient's demographics and relevant information on disease state, the modified Simcyp Simulator.RTM. of the present invention is used to define his or her tissue volumes and blood flows, renal function, and gut characteristics (gastric emptying rate, segmental volumes and transit times, lumen pH and flows etc) with reference to population data embedded within the system; See also Step 4 )
  	applying one or more selection-criteria to the plurality of dosage-effect-data in order to determine one or more of the associated dosage-parameters as selected-dosage-parameters; (par. 29, Steps 5-6:  the modified Simulator is used to predict and plot the individual plasma drug concentration-time profile and its confidence limits for the chosen dosage regimen… The modified Simulator is used to link the predicted drug 
providing an output-signal based on the selected-dosage-parameters. (par. 29, Steps 7- modified Simcyp Simulator of the present invention calculates and outputs any dosage adjustment necessary to maintain systemic drug exposure within the `therapeutic range` or to reproduce systemic exposure in the absence of the interacting drugs. The precise predicted dosage is approximated for practical purposes according to the range of unit dosages and dosage forms available for the particular drug; Fig. 8-output dosage adjust. ) 
Claim 37. 	Tucker teaches a method of determining a personalised dosage regime for a patient for the treatment of a disease or disorder, the method comprising the steps described in claim 18:
applying a plurality of different dosage-parameters to patient-model-data, in order to determine a plurality of dosage-effect-data, wherein the patient-model-data comprises one or more dose-effect-parameters that represent how a patient is expected to react to a dose of medicament over time; (par.29-Step 1: Entry of a chosen dosage, dosage interval, route of administration, and dosage form (where relevant) for the drug of interest (the primary drug and step 2: Entry of age, sex, weight, race of the patient and relevant genotypes (for enzymes and transporters, receptors), smoking habit (number of cigarettes smoked per day), and relevant biomarker data; (par. 29, Step3 Based on the patient's demographics and relevant information on disease state, the modified Simcyp Simulator.RTM. of the present invention is used to define his or her tissue volumes and blood flows, renal function, and gut characteristics (gastric emptying 
  	applying one or more selection-criteria to the plurality of dosage-effect-data in order to determine one or more of the associated dosage-parameters as selected-dosage-parameters; (par. 29, Steps 5-6:  the modified Simulator is used to predict and plot the individual plasma drug concentration-time profile and its confidence limits for the chosen dosage regimen… The modified Simulator is used to link the predicted drug exposure profile to drug response with an appropriate pharmacodynamic model chosen from the suite of such models available in the Simulator) and 
providing an output-signal based on the selected-dosage-parameters. (par. 29, Steps 7- modified Simcyp Simulator of the present invention calculates and outputs any dosage adjustment necessary to maintain systemic drug exposure within the `therapeutic range` or to reproduce systemic exposure in the absence of the interacting drugs. The precise predicted dosage is approximated for practical purposes according to the range of unit dosages and dosage forms available for the particular drug; Fig. 8-output dosage adjust. )    
Claim 38. 	Tucker teaches the method of claim 37, wherein the disease or disorder is characterised by the modulation of musculo-skeletal movement. (par. 14-includes morbid obesity and rheumatoid arthritis).
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10-11, 23, 27-28, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US 20160335412 A1) et al in view of Hermelin (US 20040062802 A1)
Claim 6. 	Tucker teaches the system of claim 1, as explained in the rejection of claim 1.  Tucker does not expressly disclose that the type of medication used includes levodopa and/or carbidopa; or levodopa/benserazide.  Hermelin teaches a method for determining dosages for a medication wherein the medication includes carbidopa and levodopa.  (par. 109; par. 112)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker with the teaching of Hermelin to include levodopa and carbidopa among the medications.  As suggested by Hermelin, one would have been motivated to include these medications to facilitate adaptation to the specific schedules, cycles and needs of 
Claim 10.	Tucker teaches the system of claim 1, as explained in the rejection of claim 1.   Tucker does not expressly disclose, but Hermelin teaches a system/method wherein the patient-model-data comprises one or more dose-effect-parameters that represent how a patient with Parkinson's Disease is expected to react to a dose of levodopa over time.  (par. 109- exemplary central nervous system drugs include … carbidopa and levodopa ; par. 114- the present inventive subject matter, therapeutic agents may be administered to treat … Parkinson's Disease; par. 118- the drug delivery regimen comprises multiple doses of an active therapeutic substance(s) administered during at least one 24 hour period of time to provide effective therapeutic levels of the active therapeutic substance(s) at a site or sites of action in an animal over said period, wherein the active therapeutic substance(s) is administered in uneven doses and over varying time intervals, and wherein the uneven doses and the varying time intervals are selected to optimize levels of the active therapeutic substance(s) at the site or sites of action for maximum efficacy)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker with the teaching of Hermelin.  As suggested by Hermelin, one would have been motivated to include these features to treat, cure, prevent, control or alleviate a wide range of conditions and symptoms (par. 114) and  to facilitate adaptation to the specific schedules, cycles and needs of individuals, thereby frequently improving compliance with their therapy, reducing amounts required daily to less than conventionally utilized, 

Claim 11	Tucker teaches the system of claim 1, as explained in the rejection of claim 1.  Tucker does not disclose, but Hermelin teaches wherein the prescription-determination-module is configured to: apply a first-dosage-parameter to the patient-model-data, in order to determine first- dosage-effect-data; apply further-dosage-parameters, that are different to the first-dosage-parameter, to the patient-model-data in order to determine further-dosage-effect-data, until an end-criterion is satisfied (par. 124-variable administrations of therapeutic compounds-therapeutic substances administered over a 24 hour period of time to provide effective therapeutic levels of the respective active therapeutic substances over said period, wherein the ratio of active therapeutic substances to each other for each individual dose will be independently tailored to optimize levels of the active therapeutic substance(s) at the site or sites of action for maximum efficacy.)
Claim 23. 	Tucker teaches the method of claim 18 as explained in the rejection of claim 18.   Tucker does not expressly disclose that the type of medication used includes levodopa and/or carbidopa; or levodopa/benserazide.  Hermelin teaches a method for determining dosages for a medication wherein the medication includes carbidopa and levodopa.  (par. 109; par. 113)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker with the teaching of Hermelin to include levodopa and carbidopa among the medications.  As suggested by Hermelin, one would have been motivated to include 
Claim 27.  	Tucker teaches the method of claim 18, as explained in the rejection of claim 18.   Tucker does not expressly disclose, but Hermelin teaches a system/method wherein the patient-model-data comprises one or more dose-effect-parameters that represent how a patient with Parkinson's Disease is expected to react to a dose of levodopa over time.  (par. 109- exemplary central nervous system drugs include … carbidopa and levodopa ; par. 114- the present inventive subject matter, therapeutic agents may be administered to treat … Parkinson's Disease; par. 118- the drug delivery regimen comprises multiple doses of an active therapeutic substance(s) administered during at least one 24 hour period of time to provide effective therapeutic levels of the active therapeutic substance(s) at a site or sites of action in an animal over said period, wherein the active therapeutic substance(s) is administered in uneven doses and over varying time intervals, and wherein the uneven doses and the varying time intervals are selected to optimize levels of the active therapeutic substance(s) at the site or sites of action for maximum efficacy)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker with the teaching of Hermelin.  As suggested by Hermelin, one would have been motivated to include these medications to facilitate adaptation to the specific schedules, cycles and needs of individuals, thereby frequently improving compliance with their 
Claim 28. 	Tucker teaches the method of claim 18, as explained in the rejection of claim 18.  Tucker does not disclose, but Hermelin teaches wherein the prescription-determination-module is configured to: apply a first-dosage-parameter to the patient-model-data, in order to determine first- dosage-effect-data; apply further-dosage-parameters, that are different to the first-dosage-parameter, to the patient-model-data in order to determine further-dosage-effect-data, until an end-criterion is satisfied (par. 124-variable administrations of therapeutic compounds-therapeutic substances administered over a 24 hour period of time to provide effective therapeutic levels of the respective active therapeutic substances over said period, wherein the ratio of active therapeutic substances to each other for each individual dose will be independently tailored to optimize levels of the active therapeutic substance(s) at the site or sites of action for maximum efficacy.)
Claim 39. 	Tucker teaches the method of claim 38, as explained in the rejection of claim 38.  Tucker does not expressly disclose, but Hermelin teaches a system/method wherein the disease or disorder is selected from primary or idiopathic Parkinsonism, Secondary Parkinsonism, hereditary Parkinsonism, Parkinson plus syndromes, Hallevorden-Spatz Disease, progressive supranuclearophthalmoplegia, striatonigral degeneration, dystonia, spasmodic torticollis, blepharospasm, essential tremor, unspecified tremors, myoclonus, chorea, athetosis, dyskinesia, tardive dyskenisia, tic disorders, Tourette's syndrome, stereotypic movement disorder, paroxysmal nocturnal 
As suggested by Hermelin, one would have been motivated to include these features to treat, cure, prevent, control or alleviate a wide range of conditions and symptoms (par. 114) and to facilitate adaptation to the specific schedules, cycles and needs of individuals, thereby frequently improving compliance with their therapy, reducing amounts required daily to less than conventionally utilized, and minimizing undesired effects commonly experienced with various medications (par. 3).
Claim 40. 	Tucker teaches the method of claim 37 as explained in the rejection of claim 37.   Tucker does not expressly disclose that the type of medication used includes levodopa and/or carbidopa or levodopa and/or benzaride; Filing Date:First Named Inventor: WESTIN, Jerkerdopamine agonists selected from aripiprazole, phencyclidine, quinpirole, salvinorin A, apomorphine, bromocriptine, cabergoline, ciladopa, dihydrexidine, dinapsoline, doxanthrine, epicriptine, lisuride, pergolide, piribedil, pramipexole, propylnorapomorphine, quinagolide, ropinirole, rotigotine, roxindole, sumanirole, fenoldopam, amphetamine, dextroamphetamine, bupropion, lisdexamfetamine, methylphenidate or dexmethylphenidate; MOA-B inhibitors selected from isocarboxazid, nialamide, phenelzine, hydracarbazine, tranylcypromine, bifemelane, moclobemide, pirlindole, toloxatone, rasagiline or selegiline; anti-epileptic and anticonvulsant selected from acetazolamide, carbamazepine, clobazam, clonazepam, eslicarbazepine acetate, ethosuximide, gabapentin, lacosamide, lamotrigine, levetiracetam, nitrazepam, oxcarbazepine, perampanel, piracetam, phenobarbital, phenytoin, pregabalin, primidone, retigabine, rufinamide, sodium valproate, stiripentol, tiagabine, topiramate, vigabatrin, zonisamide; 
	Hermelin teaches a method for determining dosages for a medication wherein the medication includes at least one of the recited medications.  (par. 109; par. 113)  At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker with the teaching of Hermelin to include levodopa and carbidopa among the medications.  As suggested by Hermelin, one would have been motivated to include these features to treat, cure, prevent, control or alleviate a wide range of conditions and symptoms (par. 114) and to facilitate adaptation to the specific schedules, cycles and needs of individuals, thereby frequently improving compliance with their therapy, reducing amounts required daily to less than conventionally utilized, and minimizing undesired effects commonly experienced with various medications (par. 3)
Claim 41.	 Tucker and Hermelin teaches the method of claim 40, as explained in the rejection of claim 40. Tucker does not expressly disclose, but Hermelin teaches a system/method wherein the medicament comprises levodopa and/or carbidopa and the disease or disorder is selected from primary or idiopathic Parkinsonism, Secondary Parkinsonism, hereditary Parkinsonism, Parkinson plus syndromes. (par. 109- exemplary central nervous system drugs include … carbidopa and levodopa ; par. 114- the present inventive subject matter, therapeutic agents may be administered to treat … Parkinson's Disease). 


Claim 13 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US 20160335412 A1) et al in view of Blight et al (US 20170319562 A1).
Claim 13. 	Tucker teaches the system of claim 1 as explained in the rejection of clam 1.  Tucker does not expressly disclose but Blight discloses a system further comprising: 
a model-builder (par. 263- Theoretical modeling, based on a population PK/PD analysis indicated that the probability of a patient being a Timed-Walk Responder could be described by a logistic regression model), configured to: Filing Date:First Named Inventor: WESTIN, Jerkerreceive a symptom-score that is associated with the patient whilst they performed an exercise, and an associated exercise-time, wherein the exercise-time is representative of a time that the patient performed the exercise, receive a historic-dosing-schedule that includes at least one dose-taken-time, wherein the dose-taken-time is representative of a time that the patient took a dose of medicament;(par. 261- MS-F201 and MS-F202 different dose levels of 4-
	At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Tucker with the teaching of Blight to assess patient improvement in performing a given exercise. One would have been motivated to include this feature to provide a uniform manner of determining a therapeutically effective dosing regimen for patients, while minimizing the risk of potential toxicity.  
Claim 30. 	Tucker teaches the method of claim 18, as explained in the rejection of claim 18.  Tucker does not expressly disclose but Blight discloses a method further comprising: processing a symptom-score, an associated exercise-time and a historic-dosing-schedule in order to determine the patient-model-data for the prescription-determination-module, (par. 262-264) wherein: the symptom-score is associated with the patient whilst they performed an exercise, and the associated exercise-time is representative of a time that the patient performed the exercise, and the historic-dosing-  
Claim 14 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US 20160335412 A1) et al,  in view of Blight et al (US 20170319562 A1) and in further view of  Bunn et al (US 20170035330 A1)
Claim 14. 	Tucker and Blight teach the system of claim 13 as explained in the rejection of claim 13.  Tucker and Blight do not disclose, but Bunn teaches a system including a scoring module which receives sensed motion signals and processes the sensed motion signals to assess the patient’s score. (i.e. “wherein the system further comprises: a score-determination-module, configured to: receive sensed-motion-signals that are representative of the patient's movement whilst they are performing the exercise; and process the sensed-motion-signals in order to determine the symptom-score for the model-builder.:  See par.9 the present invention provides a system, the Mobility Assessment Tool (MAT), for assessing the mobility of a subject, said system comprising: two or more motion sensors to observe movement of a subject performing 8 
	At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Tucker and Blight in combination with the teaching of Bunn to receive sensed-motion-signals that are representative of the patient's movement whilst they are performing the exercise; and process the sensed-motion-signals in order to determine the symptom-score for the model-builder.  One would have been motivated to include these features to provide an objective, reproducible and reliable assessment in keeping with kinesiology standards of measurement of the mobility of a patient, and to provide the critical information the practitioner needs for diagnosis of the subject's condition, injury, illness, or affliction and the treatments that may be needed. (Bunn: par. 12)
Claim 31. 	Tucker and Blight teach the method of claim 30, as explained in the rejection of claim 30.  Tucker and Blight do not disclose, but Bunn teaches a method including receiving sensed motion signals and processing the sensed motion signals to assess the patient’s score. (i.e. “processing sensed-motion-signals in order to determine the symptom-score for the model- builder, wherein: the sensed-motion-signals are representative of the patient's movement whilst they are performing the exercise”-  See 
	At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system of Tucker and Blight in combination with the teaching of Bunn to receive sensed-motion-signals that are representative of the patient's movement whilst they are performing the exercise; and process the sensed-motion-signals in order to determine the symptom-score for the model-builder.  One would have been motivated to include these features to provide an objective, reproducible and reliable assessment in keeping with kinesiology standards of measurement of the mobility of a patient, and to provide the critical information the practitioner needs for diagnosis of the subject's condition, injury, illness, or affliction and the treatments that may be needed. (Bunn: par. 12)
  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mould (US 20190171962 A1) teaches a system and method for predicting, proposing and/or evaluating suitable medication dosing regimens for a specific individual as a function of individual-specific characteristics and observed responses of the specific individual.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A. Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626